     Case: 1:18-cv-04678 Document #: 69 Filed: 06/19/20 Page 1 of 1 PageID #:384

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Nikki Parham
                                          Plaintiff,
v.                                                      Case No.: 1:18−cv−04678
                                                        Honorable Charles R. Norgle Sr.
Lakeview Loan Servicing, LLC, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, June 19, 2020:


        MINUTE entry before the Honorable Charles R. Norgle: The status hearing set for
June 23, 2020 is stricken. An Agreed Written Status Report is due on 7/17/2020. Mailed
notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
